IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-11010
                           Summary Calendar



TROY WALTER JAMES,

                                          Plaintiff-Appellant,


versus

TRIGGERS, U.S. Marshall, et al.,

                                          Defendants,

TRIGGERS, U.S. Marshall,

                                          Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:96-CV-121-C
                        - - - - - - - - - -
                           March 24, 1997
Before KING, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

     Troy Walter James, pro se federal prisoner # 27267-077,

moves for leave to proceed in forma pauperis (IFP) on appeal

under the Prison Litigation Reform Act of 1995 (PLRA).    The PLRA

requires a prisoner appealing IFP in a civil action to pay the

full amount of the filing fee, $105.    As James does not have

funds for immediate payment of this fee, he is assessed a partial

filing fee of $42.30 in accordance with 28 U.S.C. § 1915(b)(1).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No. 96-11010
                                   - 2 -

[DO NOT DO THIS]If James does not presently have $42.30, he is

instructed to notify the court of that situation and provide

current certified information regarding his account balance.[DO

NOT EVER DO THIS.]       Upon submittal of such information, this

court will assess and DO NOT USE COLLECT[collect] COURTS DO NOT

COLLECT FEES; LITIGANTS PAY FEES. a new initial partial filing

fee.    Following payment of the partial filing fee, funds shall be

deducted from James’ prisoner account until the full filing fee

is paid.    Id.

       IT IS ORDERED that James pay the appropriate filing fee to

the Clerk of the District Court for the Northern District of

Texas.    IT IS FURTHER ORDERED that the agency having custody of

James’ inmate account shall collect the remainder of the $105

filing fee and forward for payment to the Clerk of the District

Court for the Northern District of Texas in accordance with 28

U.S.C. § 1915(b)(2).

       James argues that the district court erred by dismissing his

claim against U.S. Marshall Triggers.         We have reviewed James’

issues in light of the appellate record.         We conclude that James’

complaint is frivolous and the district court did not err by

dismissing it.    See March v. Jones, 53 F.3d 707, 712 (5th Cir.

1995)(citing Daniels v. Williams, 474 U.S. 327 (1986)(negligence

is not actionable under section 1983)).         Accordingly, James’

appeal is DISMISSED as frivolous.

       MOTION GRANTED.    PARTIAL FILING FEE ASSESSED.     APPEAL
       DISMISSED.